



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Fink
                v. HMTQ,









2004
            BCCA 388




Date: 20040116





Docket: CA030662



Court Appeal Action No. CA030662

SCBC Action No. S013723

Vancouver Registry





Court of Appeal





Between:

MONIQUE ROY FINK

Respondent (Plaintiff)



And:

HER MAJESTY THE QUEEN IN RIGHT OF THE PROVINCE OF BRITISH
        COLUMBIA

Appellant (Defendant)

PUBLIC GUARDIAN AND TRUSTEE OF BRITISH COLUMBIA

Respondent
      (Defendant)



ORAL JUDGMENT



BEFORE:



The Honourable Chief Justice Finch



The Honourable Madam Justice Prowse



The Honourable Madam Justice Ryan



Vancouver, British Columbia, January 16, 2004



THE APPEAL
from
      the judgment of Madam Justice Satanove, of the Supreme Court of British
      Columbia at Vancouver, British Columbia dated, February 17, 2003, coming
      on for hearing on January 16, 2004,
AND ON HEARING
Thomas MacLachlan,
      Q.C. and E.W. (Heidi) Hughes, Counsel for the Appellant; D. Brent Adair,
      Q.C., Counsel for the Respondent, Public Guardian and Trustee of British
      Columbia; and Kathleen H. Walker, Counsel for the Respondent, Monique Roy
      Fink;
AND ON READING
the materials filed herein;



THIS COURT ORDERS
that




The
        February 17, 2003 Judgment of Madam Justice Satanove that the Defendant
        Her Majesty the Queen in right of the Province of British Columbia is
        liable for the Plaintiffs loss and the Order to pay the Plaintiff the
        sum of $80,773.10 plus court order interest from July 1, 2000 to date
        of judgment are set aside;





The
        Appellant shall pay the costs of this appeal to the Respondent Monique
        Roy Fink at Scale 3; and





The
        October 3, 2003 Order of Madam Justice Satanove regarding costs is preserved.





No
        costs shall be payable to the Public Guardian and Trustee of the British
        Columbia in this Appeal.







FOR THE COURT:







Patrick Boyer

Deputy Registrar







Settled by: J. Jordan, Registrar

June 7, 2004







L.S.G. Finch, C.J.B.C.







Entered Vancouver Registry

Jun 09 2004, Vol 269

Fol 18 By DMS







